COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 JERRY LILLY, INDIVIDUALLY AND                                No. 08-16-00135-CV
 D/B/A WESTAR INDUSTRIES,                        §
                                                                  Appeal from
                        Appellant,               §
                                                              352nd District Court
 v.                                              §
                                                            of Tarrant County, Texas
 CHRIS PHAM, ATTORNEY-IN-FACT                    §
 FOR ALEX PHAM,                                              (TC # 352-280346-15)
                                                 §
                        Appellee.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF OCTOBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.